Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 01/04/2021. Claims 1-8 have been canceled, claim 9 has been amended and claims 11-20 have been added per applicant’s request, therefore claims 9-20 are presently pending in the application and have been considered as follows.

Allowance
Acknowledgement to applicant’s argument to the specification have been acknowledged and found persuasive therefore the examiner removes his previous specification objection. 

Acknowledgement to applicant’s amendment to the drawing is noted and have been acknowledged therefore the examiner removes his previous drawing objection of claims 9 and 10. 


Acknowledgement to applicant’s amendment to the claim 9 is noted and have been acknowledged therefore the examiner removes his previous 35 USC 112(b) rejection of claims 9 and 10. 



Claims 9-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Mason, JR. et al. (US20160154817)) a method of locking a shared file stored in a network-attached file system (NAS). The method includes intercepting a local lock request initiated by a user of a local file system, the local lock request for write access to the shared file. The method also includes translating the local lock request having a first local protocol to a global lock request having a common protocol. The method also includes sending the global lock request to a central lock server. The method also includes receiving a global lock for the shared file if the central lock server determines that the global lock is available. (Para. 0034 – Para. 0035)

none of the prior art, alone or in combination, teaches

 Independent Claim 9:  “…receipt of a public key pair for a volume, the private key pair comprising a private key and its associated public key, generating an intermediate key using the public key; adding the intermediate key to a volume metadata file; selectively sharing the volume metadata file including the intermediate key with one or more remote systems that share the volume managed by a global lock; and selectively encrypting and decrypting objects intended for storage in the volume in the cloud-based object store using the intermediate key.”.


in view of other limitations of claim 9.

Independent Claims 20 are allowed based on reasons mentioned above in regards to independent claim 9.

Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Mason, JR. et al. (US20160154817) A versioned file system comprising network accessible storage is provided. Aspects of the system include globally locking files or groups of files so as to better control the stored files in the file system and to avoid problems associated with simultaneous remote access or conflicting multiple access requests for the same files. A method for operating, creating and using the global locks is also disclosed. A multiprotocol global lock can be provided for filing nodes that have multiple network protocols for generating local lock requests.  
Musa et al. (US 20060179327) A method and apparatus for managing encrypted data on a computer readable medium wherein an encryption key is determined for a received quantum of data. The quantum of data is encrypted according to the encryption key at a volume level when the quantum of data comprises volume data. The quantum of data is encrypted according to the encryption key at a file level when the data comprises file data. The encrypted data is then directed to a computer readable medium
Tatavarty (US 8495323)     A system, method, and medium for implementing I/O fencing in a virtual machine cluster sharing virtual storage objects. A volume manager driver receives access requests from virtual machines directed to a virtual storage object such as a volume. The volume manager driver then translates the access request to point to a storage device underlying the volume. The access request includes keys and/or other group reservation data required to implement an I/O fencing method so as to prevent access to shared data by malfunctioning or non-responsive virtual machines.
 Ureche et al. (US 201110022856)   In accordance with one or more aspects, a key protector for a storage volume is created by generating an intermediate key and protecting, based at least in part on a public/private key pair, the intermediate key. A volume master key for encrypting and decrypting one or more volume encryption keys that are used to encrypt the storage volume can be encrypted in different manners, including being encrypted based at least in part on the intermediate key. A key protector for the storage volume is stored that includes both the encrypted volume master key and information indicating how to obtain .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432